F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        December 14, 2005
                                 TENTH CIRCUIT
                                                                           Clerk of Court

 GERALD G. COTTON,

               Plaintiff-Appellant,                      No. 05-2254
          v.                                             (D. of N.M.)
 RICK LOONEY, Warden, LINDA                     (D.C. No. CIV 05-183 JB/LCS)
 LYON, Unit Manager, A.
 JARAMILLO, Sergeant, S. COOK,
 Case Manager, CORRAL, Unit
 Manager, and S. BACA, Case
 Manager,

               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges. **


      Plaintiff-Appellant Gerald G. Cotton, a state prisoner appearing pro se,

filed a civil rights complaint in the district court pursuant to 42 U.S.C. § 1983,



      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
alleging he was repeatedly denied access to the prison law library. The district

court, in an order entered July 28, 2005, denied Mr. Cotton’s claim for failure to

meet the requirements of 42 U.S.C. § 1997e(a). According to the district court,

Cotton failed to exhaust fully his administrative remedies, as required by the

Prison Litigation Reform Act. See Ross v. County of Bernalillo, 365 F.3d 1181,

1190 (10th Cir. 2004) (“[T]he PLRA . . . requires inmates to exhaust fully all of

their claims before filing in federal court.”). The court therefore dismissed the

complaint without prejudice.

      We agree. For the reasons set forth by the district court, we DISMISS the

appeal. We further remind Mr. Cotton that he remains obligated to continue

making monthly payments to pay the appellate filing fee.

                                       Entered for the court

                                       Timothy M. Tymkovich
                                       Circuit Judge




                                         -2-